Citation Nr: 1123558	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  98-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neurological deficit of the lower extremities as the residual of spinal cord injury caused by July 1994 VA surgery.

2.  Entitlement to service connection for neurological deficit of the lower extremities as the residual of spinal cord injury, claimed as secondary to surgery for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1955 to January 1960, and from March 1961 to December 1966.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, among other things, denied entitlement to service connection for residuals of spinal cord injury with loss of use of both lower extremities, neurogenic bowel, neurogenic bladder, and impotence, claimed as due to attempted spinal anesthesia as secondary to service-connected left knee disability.

A hearing in front of the Decision Review Officer (DRO) was held in March 1998.  A transcript of the hearing has been associated with the claim file.

In May 2000, the Board denied the claim, which it recharacterized as one for entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of spinal cord injury with loss of use of both lower extremities, neurogenic bladder, bowel incontinence, and impotence, claimed as due to attempted spinal anesthesia in July 1994.  In an August 2001 Order, the U.S. Court of Appeals for Veterans Claims (Court), vacated the Board's decision on this claim and remanded the matter for readjudication.  In June 2002, March 2003, and July 2003, the Board requested further evidentiary development.

In September 2004 rating decision, the RO accepted that the Veteran had suffered a spinal cord injury and granted service connection erectile dysfunction, secondary to this spinal cord injury.  In March 2006, the RO subsequently granted service connection for neurogenic bladder and loss of bowel control on the same basis.  For the reasons explained below, the Board has listed both a service connection and section 1151 issue on the title page, each involving the disability of neurological deficit of the lower extremities residual to the spinal cord injury.

The Board remanded the claim in February 2007 and denied it in December 2007.  In March 2009, pursuant to a Joint Motion for Remand, the Court vacated the December 2007 decision and remanded for further development.  The Board remanded the claims to the RO, via the Appeals Management Center (AMC), in October 2009.  For the reasons discussed below, the AMC complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A neurological deficit of the lower extremities attributable to spinal cord injury from VA surgical treatment is not shown.

2.  A neurological deficit of the lower extremities attributable (causation or aggravation) to spinal cord injury from surgery performed due to service-connected left knee disability is not shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a neurological deficit of the lower extremities attributable to VA surgery  have not been met.  38 U.S.C.A. § 1151 (West 1991), 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.358 (1997).

2.  A neurological deficit of the lower extremities is not proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The parties to the Joint Motion noted multiple deficiencies in the November 2004 and May 2005 VCAA letters.  In its October 2009 remand, the Board instructed the RO/AMC to send a VCAA-compliant letter with regard to each claim.  The AMC sent such a letter in May 2010.  In that letter, the AMC notified the Veteran of the evidence needed to substantiate both a claim for entitlement to service connection on a secondary basis and a claim for compensation under section 1151.  This included telling the Veteran that he had to show an additional disability or aggravation of an existing injury or disease as one element of the section 1151 claim and that he had to show that he had a current disability as one element of the secondary service connection claim.  The May 2010 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the May 2010 letter.

As the May 2010 letter was VCAA compliant, it also complied with the Board's October 2009 remand instructions in this regard.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In its October 2009 remand, the Board instructed the RO to request all of the treatment records for the Veteran from the Durham, North Carolina VA Medical Center (VAMC).  The AMC requested and received these records, and therefore complied with the Board's October 2009 remand instructions in this regard.  The Veteran was also provided with April 2003 and April 2007 VA neurological examinations.  The parties to the Joint Motion found that the Board's discussion of the April 2007 VA examination was inadequate.  Consequently, in its October 2009 remand, the Board instructed the RO/AMC to schedule the Veteran for a new neurologic examination and one took place in October 2010.  There was also a neurological examination and additional opinion obtained from the physician who had signed the April 2007 VA examination report.  Consequently, the AMC complied with the Board's remand instructions in this regard.  For the reasons discussed below, the October 2010 examination was adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The section 1151 and secondary service connection claims are thus ready to be considered on the merits.

Contentions and General Legal Principles

The Veteran contends that compensation is warranted for neurological deficit of the lower extremities as a residual of spinal cord injury sustained during attempted spinal anesthesia for left knee arthroscopic surgery in July 1994 at a VA hospital.  VA has conceded spinal cord injury.  The spinal cord injury occurred as a result of an operation performed for a service-connected left knee disability.  Therefore, entitlement to compensation could be established in two different ways: based on a claim of additional disability caused or aggravated by the VA surgery under 38 U.S.C.A. § 1151 or based on a claim of entitlement to service connection for a disability proximately due to, the result of, or aggravated by, the service connected left knee disability under 38 C.F.R. § 3.310.

38 U.S.C.A. § 1151 provides for compensation to be awarded for additional disability caused by VA surgery in the same manner as if such additional disability were service- connected.  Although this statute was amended effective October 1, 1997 to require fault on behalf of VA, the Veteran's claim was received in October 1995, prior to this date.  The version of the statute and its implementing regulation, 38 C.F.R. § 3.358, which apply to claims filed before October 1, 1997 and do not require VA fault except in certain circumstances, are therefore for consideration in this case.  See Brown v. Gardner, 513 U.S. 115 (1994).

In addition, while service connection will generally be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, including the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Regardless of the different requirements for ultimately establishing entitlement to compensation under section 1151 and on a secondary service connection theory, compensation in either case requires that the Veteran establish the existence of a disability.  See 38 C.F.R. § 3.358 (requiring determination that additional disability exists for purposes of 38 U.S.C.A. § 1151 claims); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 38 U.S.C.A. § 1110 requires the existence of a present disability for VA compensation purposes).  Thus, a threshold issue with regard to each of these claims is whether the Veteran has neurological deficit of the lower extremities.  If so, he would meet the additional disability requirement of section 1151 and the current disability requirement applicable to service connection claims generally.  For the reasons below, the Board finds that the Veteran does not have neurologic deficit of the lower extremities residual to his spinal cord injury, and his section 1151 and secondary service connection claims must therefore be denied.

Factual Background

The Veteran underwent left knee arthroscopic surgery in July 1994.  The operation report indicates that, after attempted spinal analgesia was unsuccessful, general endotracheal anesthesia was performed.

VA hospital records dated July 1994 reflect that the Veteran was admitted to rule out post LP (lumbar puncture) headache.  Difficulty with anesthesia requiring multiple punctures during prior surgery was noted along with complaint of a terrible headache, back pain, numbness and pain in legs, urinary trouble, and sexual dysfunction.  Examination of the back showed tenderness to palpation throughout the paraspinous area.  He also had positive straight leg and reverse straight leg raising.  MRI of the lumbar spine was obtained to rule out stenosis.  Report of the MRI indicates that the epidural space showed no evidence of hematoma or abscess.  The L1/L2 level showed a diffuse disc bulge, without any significant stenosis; degenerative disc disease (DDD) at L1/L2 with diffuse disc bulge was found.  Also, disc bulge at L5/S1 flattening the thecal sac was noted, which may have been touching both S1 nerve roots.  The hospital report shows that the Veteran regained normal urinary pattern and sexual function during this admission.

Report of VA orthopedic evaluation dated November 1994 reflects complaints of low back pain for 2 years, secondary to attempted spinal anesthesia.  No bowel or bladder problems were noted.  Examination was conducted and the diagnosis was low back pain, "? etiolo[gy]."  There were no gross neurological deficits at this time.

Report of a VA orthopedic examination dated April 1995 reflects complaints of persistent back pain since epidural or spinal anesthesia for knee surgery.  The Veteran described the pain as radiating from the low back up to either shoulder or down to the hips; it did not radiate to the legs.  He had no numbness or tingling at the time, but reported numbness and tingling when the problem first started. Physical examination showed limited and painful motion of the back.  Straight leg raising was negative with regards to sciatica; any attempt at straight leg raising caused back spasm and pain in the lower back, with radiation to the right hip.  He was able to stand, not walk, on his heels and toes. Sensation was intact.  He had 4/5 hip flexors bilaterally.  The diagnosis was as follows:

The patient has an excessive amount of pain with any attempted range of motion as if he still has irritation in the lumbar spine with some pathology.  There is no clear evidence, however, of sensory or motor involvement peripherally.  His weakness with hip flexion bilaterally, I believe, is secondary to pain which is referred to the lower back versus true muscular weakness. 

Report of a VA neuropsychiatric examination dated April 1995 reflects complaints of difficulties since the lumbar puncture, including numbness in the legs 2 weeks after surgery.  He reported that, at times, the pain shoots down the legs or up the back towards the shoulders.  Neurological examination showed that he walked with a brace on his left knee.  Motor examination showed no asymmetry or involuntary movements.  There was no atrophy or weakness of the right leg as compared to the left. Muscle tone appeared to be within normal limits.  The deep tendon reflexes were symmetrical and normoactive.  Sensory examination revealed some very slight decreased sensation to light touch and pinprick in the entire right leg as compared to the left.  Coordination was intact.  The diagnosis was low back pain, etiology unknown.

A letter from Dr. G.R.H., dated in October 1995, indicates that the Veteran was his patient, and that on August 1, 1995, the Veteran "was declared 100 percent disabled by the [VA] due to Epidural hematoma, which occurred during a spinal attempt at the [VA] hospital."  A subsequent letter from this same doctor, dated in March 1998, states that the Veteran "report[ed] that due to an epidural hematoma at V.A. Hospital in Durham N.C. during 1994, he was declared totally disabled on August 1, 1995."

A treatment record from the Scotland Orthopedics, dated in February 1996, indicates that the Veteran had "known lumbar degenerative disease and also had his back complaints exacerbated by an epidural hematoma, which occurred as a complication of spinal or epidural anesthetics, according to the [Veteran]."  He had low back discomfort radiating into the buttocks and bilaterally into the thighs as well as persisting discomfort in the left knee.  X-rays showed significant lumbar degenerative changes.  The diagnoses included lumbar DDD and status post epidural hematoma.

A treatment note, dated in January 1997, indicates that the Veteran's 1994 left knee surgery "apparently left him [with] spinal cord injury [after] lumbar puncture."  He now had minimal ambulation and used a wheelchair almost exclusively.  A VA Form 10-1415 (Medical Record Problem List), indicates that in January 1994, his active problems were as follows: "[t]raumatic injury to [s]pinal [c]ord during surgery for the knee, [h]emiplegia/wheelchair bound, also limited use of arms to lift due to spinal cord injury."  The date of onset of this problem was recorded as 1994.

On a medical history given in January 1997, prior to orthopedic surgery, the Veteran reported that he had minimal ambulation and used a wheelchair almost exclusively since his July 1994 arthroscopic surgery.

A VA hospital report, dated in April 1997, indicates that the Veteran underwent a left total knee revision.  The hospital report indicates that he was supposed to be evaluated for a spinal cord injury which he was supposed to have suffered during his left total knee arthroplasty.  The spinal cord injury people consulted him; however, he indicated that "he had no spinal cord injury at all just basically low back pain."  Neurologically, he was intact.

An orthopedic treatment note, dated in January 1998, indicates that the Veteran reported that something "messed up" in his 1994 surgery and that he was now "crippled."  He reported that the primary problem was pain, and that he used a wheelchair because he could not walk.  There was pain on palpation in the paravertebrals.  Lumbar mobility was mildly restricted.  There were no radicular signs or decreased muscle strength or reflexes.  X-rays showed mild degenerative changes.  The impression was chronic low back pain; there was a question as to whether it was secondary to arachnoiditis.  He was referred to the pain clinic.

A VA fee basis physician's letter dated March 1998 reflects, by history, that the Veteran had functional limitations due to injuries in August 1994.  No neurological examination was performed.  The physician noted that "he is still unable to use this left leg as would be expected.  This is a complicated situation, as he is suffering with chronic low back pain; preventing normal exercise."

At a personal hearing conducted in March 1998, the Veteran testified that he "had no feeling in either leg for 2 years roughly" after the attempted spinal anesthesia for total knee arthroplasty on the left.  He reported that he still has diminished sensation of the lower extremities.  The Veteran further reported that he can stand, but uses a cane to walk.  He indicated that that he could walk no more than 10 feet.

A VA spine examination report, dated in April 1998, indicates that the claims file was not available to the examiner.  The Veteran apparently reported that he hurt his back while in a VA hospital when he fell.  He had pain in his back all the time. He did not use a cane, brace, or crutches, but did use a motorized vehicle.  He did not work, but was able to do his daily activities.  Examination of the lumbosacral spine showed no obvious deformity, fixed deformity, or postural abnormalities. Musculature of the back was essentially within normal limits without atrophy or spasm.  On examination, he barely moved because of pain. Range of motion was severely restricted.  He was able to stand on his toes and heels.  He was also able to squat.  It was evident that he had much more range of motion, but actually refused to go through the range of motion.  Neurological examination showed that deep tendon reflexes were normally active and that gross sensation was present.  Bilateral straight leg raising was negative at 90 degrees. Lower leg strength was 5/5 on the right and 4/5 on the left, secondary to left knee insertion.  X-rays showed evidence of degenerative joint disease (DJD)/DDD.  The diagnosis was low back pain with DJD)/DDD, with limited motion.

VA medical records disclose that, in addition to the Veteran's DJD of the left knee and low back pain, he has multiple health problems to include coronary artery disease, sinusitis, pancreatitis, obesity, and anxiety neurosis with depression.  These records further show that he uses a cane, motorized wheel chair, and light weight wheel chair.

A VA discharge summary dated September 1999 reflects that the Veteran was admitted for evaluation of recurrent episodes of right-sided weakness involving the face, arm, and leg, associated with a spinning sensation, loss of balance and chest pain.  The diagnosis was transischemic attacks.

In April 2000, a VA examination for housebound status or permanent need for regular aid and attendance was performed.  Progressive difficulty ambulating secondary to knee and lumbosacral pain was noted.  A neurological examination was not conducted.

VA treatment notes dated August 2002 reflect complaints of dysequilibrium.  A neurological examination was conducted. Motor evaluation showed 5/5 strength in all extremities, normal tone and bulk, and no pronator drift.  Sensory examination was unremarkable.  Deep tendon reflexes were normal in the knees and hypoactive at the ankles.  Gait was normal and Romberg testing was negative.  The assessment was chronic dysequilibrium likely due to inner ear pathology.  This examination report was reviewed by a second physician who concurred with the findings and conclusion.

On VA spine examination in November 2002, neurological examination disclosed mild weakness of the lower extremities, no paralysis.  There was decreased vibratory sense of left lower extremity.  Deep tendon reflexes were equal and symmetric.

On VA examination in April 2003, motor strength was 3/5 in the lower extremities and the Veteran was unable to toe- walk and heel-walk.  There were no involuntary movements.  Muscle bulk was normal.  Sensory examination showed diminished vibratory sense in the feet and hands.  There was intact proprioception, touch, and pain sensation in all limbs. Gait was slow and wobbly.  The Veteran took steps with the assistance of a cane for about 8 to 10 feet.  Lower extremity reflexes were diminished to absent at knees and ankles.  Left knee brace was noted. History of multiple knee surgeries was also noted along with a current infection of the right knee bursa.  Plantar responses were equivocal.

VA treatment records dated September 2003 to January 2004 reflect diagnoses for osteoarthritis, rotator cuff syndrome, low back pain due to DJD, and type 2 diabetes mellitus.  These records further reflect consultation requests for assistive devices: Low air loss mattress, wheelchair, adaptive seating.

VA discharge summary dated October 2003 reflect that the Veteran was admitted for cancer treatment.  A review of the systems shows that gait and balance were uneven.  The Veteran walked with a cane.  Romberg testing was negative; strength was equal and 5/5 in all extremities.

On VA peripheral nerves examination in July 2005, the Veteran complained of weakness, numbness, and functional loss of the lower extremities, with an inability to walk long distances.  The Veteran wore bilateral knee braces and orthotic shoes. Clinical findings reflect non-pitting edema of the lower extremities and 3/5 strength.  Deep tendon reflexes were about 1+ of the patella (bilaterally) and of the Achilles.  Range of knee motion was restricted bilaterally.  The diagnosis included loss of strength in the extremities, but with ability to weight bear and limited but slow propulsion with difficulty and limitation with long-distance ambulation.  Right knee weakness and hinged knee brace were also noted.  On VA genitourinary examination also in July 2005, a neurological review showed motor strength 3/5 in the lower extremities and intact deep tendon reflexes, reported as 2+.

In April 2007, a VA neurological examination was conducted pursuant to Board remand decision dated February 2007.  The physician was asked to evaluate whether any currently shown neurological deficit of the lower extremities is related to spinal cord injury incurred in 1994 or is the result of hospitalization, medical or surgical treatment by VA.  The examination report includes a comprehensive medical history.  Neurological examination revealed intact cranial nerves 2 to 12, except for post operative tongue changes.  Motor evaluation showed normal bulk and tone, without drift, tremor, or other abnormal movements.  Muscle testing was severely limited by significant joint pain.  The physician noted that there was "no unequivocal weakness in any limb." Sensory evaluation revealed "patchy loss of pin/temp - not conforming to a neuroanatomical distribution."  There was no groin anesthesia or extinction.  Sensory was intact to vibration and proprioception distally in the lower extremities. Coordination was without limb or truncal ataxia. Reflexes were symmetrical and 2s in the brachiorad, patella, and ankles. The Veteran stood from a chair with the use of arms and pain limited ambulation. The physician commented that "His motor examination is very limited because of poor effort due to pain; however, there is not evidence of spinal cord injury or other neurological deficit." The physician concluded that "As we found no neurological deficit to explain his leg symptoms, there is consequently no deficit that is the result of treatment rendered by the VA."  A second physician interviewed and examined the Veteran in conjunction with the primary examiner.  He stated that "I agree with his assessment."

VA treatment notes since the April 2007 VA examination contain generally normal neurological findings.  For example, a May 2008 VA podiatry note indicated that, on neurological examination, Semmes-Weinstein monofilament sensation was normal bilaterally, propriception was normal in the lower extremities, and sharp/dull discrimination was normal in the lower extremities.  Moreover, a December 2008 VA treatment note indicated that there were no new focal deficits on neurological examination and peripheral pulses of the extremities were palpable.

On the October 2010 VA examination, the examiner indicated that he reviewed the claims file and recounted the Veteran's medical history.  After examination, he indicated that there were no diagnostic findings of neuropathy involving the lower extremities.  Specifically, he found that the chronic problems reported by the Veteran including gait disturbance, chronic back pain, and lower extremity pain, were not likely ("less likely as not") caused by or due to spinal cord injury that occurred in 1994.  In the rationale section, the examiner indicated that the Veteran had a lengthy history of DDD of the spine and hips as well as chronic pain syndrome and severe degenerative arthritis of the knees.  He also noted other disabilities and that the Veteran had chronic pain and neuropathic type symptoms that were mostly multifactorial in origin, but, given the documented negative EMG, he could not concede that even these symptoms were at least as likely as not related to the 1994 spinal cord injury.  He also indicated that it was likely that the 1994 DDD and arthritic changes were already developing at that time, and there was no evidence to support that an injury caused it to progress, while there is evidence that DDD and DJD of the spine, hips and knees do progress and would cause pain in a male with no significant physical activity due to his arthritis left knee since 1976.  Thus, the DDD and DJD, rather than spinal cord injury, were most likely the cause or a contributing cause to the many chronic complaints and current disabling problems.  He also indicated that the Veteran's erectile dysfunction was most likely due to CAD and vascular disease.

In addition, in January 2011, the physician who signed the April 2007 VA examination report noted his prior involvement with the claim and noted that the Veteran had indicated worsening back pain and leg difficulties since that time.  He also noted that he conducted an essentially normal neurological examination, including nerve conduction and needle EMGs.  He concluded that, as in 2007, there was no evidence on neurological examination of any neurological deficit in the lower extremities and that the subjective limitations were due to back and joint pain.  He also noted that the nerve conduction studies and needle EMG showed no evidence of peripheral neuropathy or radiculopathy, only poor effort likely due to pain.  Thus, there were no objective neurological abnormalities.

The majority of the above medical findings with regard to strength and sensation of the lower extremities were essentially normal, such as those on the April 1995 VA orthopedic examination, the April 1995 VA neuropsychiatric examination, the April 1997 VA hospital report, the April 1998 VA spine examination, the August 2002 VA treatment note, the October 2003 VA discharge summary, the April 2007 VA examination, the May and December 2008 VA treatment notes, and the October 2010 VA examination.  On the other hand, there were some abnormalities of the lower extremities, such as the November 2002 VA examination findings of mild weakness of the lower extremities and decreased vibratory sense of the left lower extremity, the April 2003 VA examination findings of motor strength of 3/5 in the lower extremities and diminished to absent lower extremity reflexes at the knees and ankles, and the July 2005 VA peripheral nerves and genitourinary examination findings of 3/5 strength and loss of strength in the lower extremities, and right knee weakness.  The Board also finds credible the Veteran's own statements in his pleadings, during the DRO hearing, and to health care providers that he experiences pain, weakness, numbness, tingling in his legs, and gait disturbance, and the Veteran is competent to testify as to these observations.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The issue is whether these symptoms are indicative of a neurological deficit of the lower extremities due to the spinal cord injury.  The weight of the evidence indicates that they are not, for the following reasons.

The medical opinions finding a lack of a relationship between the spinal cord injury and the lower extremity symptoms are of greater probative value than those suggesting otherwise.  The November 1994 VA orthopedic evaluation and April 1995 VA neuropsychiatric examination indicated low back pain of uncertain etiology, and are therefore neither positive nor negative evidence.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (an examiner's statement that indicates an inability to come to an opinion provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence, one way or the other, regarding service connection).  The April 1995 VA examiner noted pain and irritation but no clear evidence of sensory or motor involvement peripherally, and therefore concluded that the weakness was secondary to back pain rather than true muscular weakness, and therefore is against a finding of neurological deficit residual to spinal cord injury.  Dr. G.R.H.'s October 1995 letter indicated that the Veteran was declared disabled due to an epidural hematoma.  This is not a specific statement that the lower extremity symptoms are a neurological deficit due to the spinal cord injury and in any event did not contain any reasoning.  The statement in the January 1998 orthopedic treatment note that "there was a question as to whether it was secondary to arachnoiditis (which would be indicative of a neurologic deficit residual to spinal cord injury) was too uncertain to weigh in support of the claim.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).

The August 2002 treatment note attributing chronic disequilibrium to inner ear pathology does not contain any reasoning, and is therefore of little probative value.  As noted, the April 2007 VA examiner's opinion of a lack of neurological deficit was flawed because of the statement that "there is not evidence of spinal cord injury or other neurological deficit," given that there was in fact evidence of a spinal cord injury.  The October 2010 VA examiner's conclusion that there were no diagnostic findings of neuropathy involving the lower extremities and that the symptoms reported by the Veteran were not likely caused by the spinal cord injury is entitled to significant probative weight.  The examiner explained the reasons for his conclusion that the symptoms were multifactorial in origin but more likely due to the DDD and DJD rather than the spinal cord injury, specifically, the long standing nature of the DDD and DJD and the negative EMG.  The January 2011 conclusion of the physician who signed the April 2007 VA examination is also entitled to some probative weight, as he explained the reasons for his conclusion that there were no objective neurological abnormalities without using his prior flawed statement that there was no spinal cord injury.  However, given the flaw identified by the parties to the Joint Motion, the Board will not rely on the physician's January 2011 statement in reaching its determination below.

The above analysis reflects that the most probative medical opinion is that of the October 2010 VA examiner, who concluded that the Veteran's DDD and DJD were the most likely cause of his lower extremity symptoms.  None of the other opinions were even close to the October 2010 opinion in terms of the specificity with which they addressed the question, the certainty with which they offered their conclusion, or the thoroughness of their reasoning.  Thus, the weight of the medical evidence is against a finding of neurological deficit of the lower extremities residual to the July 1994 spinal cord injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

As to the Veteran's statements indicating his belief that his lower extremities were due to the spinal cord injury, these statements relate to the type of internal medical process as to which the courts have found lay witnesses are not competent to opine.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's statement are not competent in this regard.  Moreover, even if competent, the general assertions of the Veteran are outweighed by the specific, reasoned opinion of the trained physician who performed the October 2010 VA examination.

As the evidence reflects that the Veteran does not have neurological deficit of the lower extremities residual to his spinal cord injury, he has not met the threshold requirement of showing an additional disability under section 1151 or a current disability for purposes of his secondary service connection claim.  As the Veteran has not met his burden as to an essential element of each claim, the claims for compensation under the provisions of 38 U.S.C.A. § 1151 and for entitlement to service connection for neurological deficit of the lower extremities as the residual of a spinal cord injury must be denied.  Finally, because the preponderance of the evidence is against each claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for neurological deficit of the lower extremities as the residual of spinal cord injury caused by July 1994 VA surgery, is denied.

Entitlement to service connection for neurological deficit of the lower extremities as the residual of spinal cord injury, claimed as secondary to surgery for service-connected left knee disability, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


